Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to application filed on February 20, 2020 in which claim 1-8 are presented for examination.
   					 Status of Claims

2.	Claims 1-8 are pending, of which claims 1, 7and 8 are in independent form.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 “input operation unit; a character string entry detector” in claim 1.  “THE CONTROLLER”  in claims 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim limitation “input operation unit; a character string entry detector” in claim 1.  “THE CONTROLLER” in claims 2 and 3” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


5.	Claims 1-2 and 7-8 are rejected under 35 U.S.C 103 as being unpatentable over Sendai et al. (US PG Pub 2017/0255598) published on September 07, 2017 in view of Ouyang (US PG Pub 2016/0282956) published on September 29, 2016.

As per claim 1, 7 and 8, Sendai teaches A character input device, comprising: 
an input operation unit configured to receive an input of a character string (Para[0038] discloses receives character input from user, as taught by Sendai); 
an operation detector configured to detect a change from a state in which the 5character string is output(Para[0037-0041] list of candidate words being displayed corresponding to the user input, as taught by  Sendai); 
a character string entry detector configured to enter the character string based on the change and generate an entered suggestion(Para[0037-0043] list of candidate words being displayed corresponding to the user input.  Terminal device 10 converts the first character into a conversion candidate selected from the list of conversion candidates by the user (Step S4), as taught by  Sendai); and 
Sendai does not explicitly teach a storage configured to store the entered suggestion as a conversion suggestion.
On the other hand, Ouyang teaches a storage configured to store the entered suggestion as a conversion suggestion(Para[0034-0035] character string being added to the dictionary, as taught by Ouyang).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Sendai invention with the teaching of Ouyang because doing so would result in increased efficiency by adding the most frequently used word into the dictionary, which ultimately preventing slowing down user input and reducing the efficiency of gesture-based text input(Para[0003]).
. 
As per claim 2, the combination of Sendai and Ouyang teaches further comprising: a controller configured to delete the entered suggestion from the storage in response to a detection, by the character string entry detector, of deletion of the entered suggestion after the change (Para[0036][0074][0079][0121], as taught by Ouyang).

6.	Claims 3-6 are rejected under 35 U.S.C 103 as being unpatentable over Sendai et al. (US PG Pub 2017/0255598) published on September 07, 2017 in view of Ouyang (US PG Pub 2016/0282956) published on September 29, 2016 in further view of Yamazaki (EP 2128749) filed on May 27, 2009.

As per claim 3, the combination of Sendai and Ouyang does not explicitly teach further comprising: a controller, wherein the controller analyzes a tendency for generating the entered suggestion, and associates the tendency and the entered suggestion with each other.
On the other hand, Yamazaki teaches further comprising: a controller, wherein the controller analyzes a tendency for generating the entered suggestion, and associates the tendency and the entered suggestion with each other (Para[0029-0031], as taught by Yamazaki).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Sendai and Ouyang invention with the teaching of Yamazaki because doing so would result in increased efficiency by accurately predict the intended word.

As per claim 4, the combination of Sendai, Ouyang and Yamazaki teaches a suggestion display configured to display one or more of the conversion suggestions(fig 1 e.g. 122, as taught by Ouyang), wherein the controller determines an order of the conversion suggestions to appear on the suggestion display based on the tendency(Para[0037-0039], as taught by Ouyang).

As per claim 5, the combination of Sendai, Ouyang and Yamazaki teaches wherein the controller analyzes a tendency for generating the entered suggestion, and associates the tendency and the entered suggestion with each other(Para[0029-0031], as taught by Yamazaki).

As per claim 6, the combination of Sendai, Ouyang and Yamazaki teaches a suggestion display configured to display one or more of the conversion suggestions fig 1 e.g. 122, as taught by Ouyang), 5wherein the controller determines an order of the conversion suggestions to appear on the suggestion display based on the tendency(Para[0037-0039], as taught by Ouyang).

						Conclusion
7.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175       
Thursday, May 20, 2021